Case 3:14-cv-00852-REP-AWA-BMK Document 334 Filed 01/04/19 Page 1 of 6 PageID# 10843




                   IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

                           GOLDEN BETHUNE-HILL, et al.,

                                        Plaintiffs,

                                            v.

                   VIRGINIA STATE BOARD OF ELECTIONS, et al.,

                                       Defendants.

                                Civil Action No. 3:14cv852



           THIRD ADDENDUM TO THE REPORT OF THE SPECIAL MASTER

                                     January 4, 2019



                                   Bernard Grofman*
                                    Special Master




    *Bernard Grofman is Distinguished Professor of Political Science and Jack W.
    Peltason Endowed Chair of Democracy Studies at the University of California,
    Irvine, and former Director of the UCI Center for the Study of Democracy.
Case 3:14-cv-00852-REP-AWA-BMK Document 334 Filed 01/04/19 Page 2 of 6 PageID# 10844



    1. As noted in the December 7, 2018 Report of the Special Master there were population
    errors in the data reported for the illustrative modules in that Report that I did not have time to
    correct before the filing deadline. I had missed including in the map a zero population census
    block, and there were some problems in properly converting files from Maptitude to ArcGis in
    the absence of a block equivalency file. These problems did not get detected by me until the
    day of filing, and were corrected on the next business day. These data issues required only
    completely trivial technical corrections in Norfolk Illustrative Modules 1A and 1B, but somewhat
    more substantial population shifts that primarily affected districts 85 and 90 in Norfolk
    Illustrative Modules 1C (see table below). In Norfolk Illustrative Modules 1A and 1B three
    districts needed to be adjusted, but never more than 110 shifted in any district. In Norfolk
    Illustrative Module 1C four districts needed to be adjusted; here the largest change was closer
    to 2,000 voters.


    2. To the best of my knowledge, population deviations outside the intended range affected only
    the Norfolk area illustrative modules. I believe that all data and maps reported in my Report of
    December 7 for the illustrative modules in the other geographic regions of the state remain
    unchanged. The changes made in the illustrative Norfolk modules were required to adjust
    population deviations, and were done solely for population purposes and not done to adjust
    racial percentages, though changes had that effect in district 90. However, in both the original
    and the corrected configurations, district 90 was an African-American opportunity district;
    nonetheless, that initial configuration needed to be redone to address the higher than desired
    population deviations in districts 85 and 90. These corrections involved adding population to
    district 90 and removing population from district 85, though achieving these population
    adjustments required moving population across four districts. I apologize to the Court and to
    the parties for these errors. None of these errors affected my conclusion that, were one of
    these illustrative modules to be adopted by the court as a foundational element of a final plan -
    - subject of course to any needed corrections or emendations (such as removing unduly large
    population deviations)—each of these modules illustrated a possible way in which the
    unconstitutionality of the Norfolk area districts found to be unconstitutional could be cured.
Case 3:14-cv-00852-REP-AWA-BMK Document 334 Filed 01/04/19 Page 3 of 6 PageID# 10845




                                             December 7 Reported      Corrected    Difference
                   Norfolk 1A- district 83         80,857              80,805          -52
                   Norfolk 1A- district 85         80,842              80,787          -55
                   Norfolk 1A- district 90         79,505              79,612          107


                   Norfolk 1B- district 83          80,857             80,805         -52
                   Norfolk 1B- district 85          80,842             80,787         -55
                   Norfolk 1B- district 90          79,505             79,612         107


                   Norfolk 1C- district 79          80,050             79,972          -78
                   Norfolk 1C- district 85          82,668             80,721        -1,947
                   Norfolk 1C- district 89          80,481             80,780          299
                   Norfolk 1C- district 90          78,998             80,724         1,726




    3. Pursuant to the Court Order of January 4, 2019, I report below the corrected data tables for the
    three Norfolk illustrative modules, and the corresponding maps for the districts in their corrected
    form –in the same format as used in my December 7 Report. In the tables below, red refers to
    unconstitutional districts, green to districts adjacent to the unconstitutional districts that were not
    themselves unconstitutional but which have been changed in the process of remedying
    constitutional infirmities, and black refers to districts that were not changed. In the maps,
    different districts are represented by different colors, and white boundary lines show county
    boundaries.
Case 3:14-cv-00852-REP-AWA-BMK Document 334 Filed 01/04/19 Page 4 of 6 PageID# 10846




    NORFOLK1A




    District data corrected from December 7 Report of the Special Master: 83 (80,857), 85
    (80,842), 90 (79,505), with numbers in parentheses representing the population figures
    reported in that December 7 Report.
Case 3:14-cv-00852-REP-AWA-BMK Document 334 Filed 01/04/19 Page 5 of 6 PageID# 10847



    NORFOLK1B




    District data corrected from December 7 Report of the Special Master: 83 (80,857), 85 (80,842),
    90 (79,505), with numbers in parentheses representing the population figures reported in that
    December 7 Report.
Case 3:14-cv-00852-REP-AWA-BMK Document 334 Filed 01/04/19 Page 6 of 6 PageID# 10848




    NORFOLK1C




    District data corrected from December 7 Report of the Special Master: 79 (80,050), 85
    (82,668), 89 (80,481), 90 (78,998), with numbers in parentheses representing the population
    figures reported in that December 7 Report.
